This is an application for the writ of supersedeas. The action was commenced for the purpose of securing a writ of mandate to compel the appellants to permit an inspection of the books of two corporations. The writ was granted and defendants have perfected an appeal and applied for the writ. [1] An application for the writ of supersedeas is addressed to the sound discretion of the court in the exercise of its appellate jurisdiction. (Luckenbach v. Krempel, 188 Cal. 175
[204 P. 591]; In re Albori, 95 Cal.App. 42 [272 P. 321].) The appellants here have failed to demonstrate to us by portions of the record or otherwise a situation which warrants us in interfering with the ordinary processes of the law. It is claimed that certain findings are not supported by the evidence, but we are not furnished with anything further from which we may hazard a guess that the trial court was in error. A legal contention is advanced which may possibly have merit but which on its face seems rather barren of possibilities.
Application for writ denied.
Craig, Acting P.J., and Stephens, J., pro tem., concurred. *Page 162